EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Lawson on 4/7/2021.
The application has been amended as follows: 
Claim 1:
1.	A method of mitigating a mitogen-induced proliferation response of mononuclear cells from an amyotrophic lateral sclerosis (ALS) patient, comprising the steps:
isolating mononuclear cells from peripheral blood of the ALS patient;
incubating the mononuclear cells of the patient with a mitogen;
assaying proliferation of the mononuclear cells incubated with the mitogen over a period of time using a proliferation assay and comparing the proliferation of the mononuclear cells to a control;
wherein abnormally extensive cell proliferation is established by a showing of increased stimulation of the incubated mononuclear cells with a decreasing trend over time as compared to the control;
wherein, if the mononuclear cells of the patient exhibit abnormally extensive cell proliferation in response to the mitogen,obtaining plasma derived from umbilical cord blood; andcontacting the mononuclear cells with an effective amount of the plasma derived from umbilical cord blood; thereby mitigating the mitogen-induced proliferation response of the mononuclear cells from the ALS patient

Claim 5:
5.	The method of claim 1, further comprising: administering a therapeutic composition to the ALS patient whose mononuclear cells exhibit abnormal extensive proliferation, wherein the composition is riluzole, mesenchymal stem cells, umbilical cord blood cells, or a combination thereof.

Claim 11:
11.	The method of claim 1, further comprising administering the plasma derived from umbilical cord blood, obtained in claim 1, to the ALS patient having mononuclear cells exhibiting abnormal extensive proliferation wherein the plasma derived from umbilical cord blood is administered at about 10 ml/kg to about 20 ml/kg.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The methods of mitigating mitogen-induced proliferation of mononuclear cells from amyotrophic lateral sclerosis (ALS) patients in claims 1-3 and 5-11 are novel and non-obvious over the prior art because the prior art does not show (A) that ALS patients fall into three .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651